DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application is examined under the first to invent, pre-AIA , [hereinafter "FTI"] provisions. 
If, however, this application's status as subject to FTI provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Statutory Bases of the Prior Art Rejections
01.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent, or 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States, or 
(c) he has abandoned the invention, or 
(d) the invention was first patented or caused to be patented, or was the subject of an inventor 's certificate, by the applicant or his legal 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language, or
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
(f) he did not himself invent the subject matter sought to be patented, or 
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person's invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such 
02.	The following is a quotation of 35 U.S.C. § 103(a), providing the legal basis for the obviousness rejection(s) in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section § 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
03.	Claims 1, 3, and 5-9 are rejected under 35 U.S.C. § 102(b) as anticipated by Japanese Patent Document JP-2009-290068 to Urata [hereinafter "Urata"]. 
With respect to claim 1, Urata teaches (see, for example, [0028], and FIG. 1): A solid state lighting device, comprising: a light emitting structure having a first side and a second side opposite the first side, the light emitting structure comprising a first semiconductor material on the first side, a second semiconductor material on the second side, and an active region between the first and second semiconductor materials, an embedded contact layer at the second 
The copper support substrate 11 Urata teaches is 100 microns. And the Ag embedded electrode 7 is thinner than the copper support substrate (Urata teaching at [0022] the Ag electrode being 1 nm – 200 nm).
With respect to claim 3, Urata teaches the solid state lighting device of claim 1, further comprising a barrier material 8 between the thick metal backside support 11 and the embedded contact layer 7.
With respect to claim 5, Urata teaches, the solid state lighting device of claim 1 wherein the second thickness of the thick metal backside support member is about 50-300 microns since the copper layer 11 it is 100 microns thick. 
With respect to claim 6, Urata teaches, the solid state lighting device of claim 1 wherein the second thickness of the thick metal backside support member is about 100 microns 
With respect to claim 7, Urata teaches, the solid state lighting device of claim 1 wherein the thick metal backside support comprises a copper alloy.
With respect to claim 8, Urata teaches, the solid state lighting device of claim 1 wherein the embedded contact layer is configured to be reflective since it is Ag (silver), which is reflective.
With respect to claim 9, Urata teaches, the solid state lighting device of claim 1 wherein the embedded contact layer is silver (Ag).
04.	Claims 2, 4, and 10 are rejected under 35 U.S.C. § 103(a) as unpatentable over Urata.  

Response to Arguments
05.	The arguments in the 12/24/2021 Response have been fully considered. The arguments, however, are moot in view of the new rejections showing the claims to be unpatentable.
CONCLUSION
06.	THIS OFFICE ACTION IS MADE FINAL. 
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814